United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-3006
                                    ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Octavio Alcazar-Contreras, also known * District of Nebraska.
as Octavio Alcazar-Moreno, also       * [UNPUBLISHED]
known as Ramon Alcazar, also known *
as Ramon Alcazar-Cardenas,            *
                                      *
            Appellant.                *
                                 ___________

                          Submitted: April 22, 2002
                              Filed: May 1, 2002
                                   ___________

Before HANSEN, Chief Judge, WOLLMAN, and BYE, Circuit Judges.
                             ___________

PER CURIAM.

       Octavio Alcazar-Contreras pleaded guilty to reentering the United States
illegally, having previously been deported following conviction for an aggravated
felony, in violation of 8 U.S.C. § 1326(a) and (b)(2). The district court1 overruled his
objection to his criminal history score and sentenced him to 57 months imprisonment


      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.
and 3 years supervised release. On appeal, counsel has filed a brief and moved to
withdraw under Anders v. California, 386 U.S. 738 (1967), and Alcazar-Contreras
has not filed a pro se supplemental brief.

       Counsel argues that Alcazar-Contreras should not have received 2 criminal
history points under U.S.S.G. § 4A1.1(e), for committing the instant offense within
2 years after being released from custody for a prior offense, because he was released
from custody for the prior offense and deported on August 14, 1998, and was not
arrested for the instant offense until February 17, 2001. We reject this argument
because Alcazar-Contreras’s confirmed presence in the United States on at least 3
occasions in 1999 and 2000--instances when he was arrested in Arizona--is relevant
conduct bringing him within the 2-year period triggering section 4A1.1(e). See
United States v. Diaz-Diaz, 135 F.3d 572, 575 (8th Cir. 1998) (being found in United
States, in violation of § 1326, is continuing violation that is not complete until alien
is discovered by immigration authorities); United States v. Allen, 64 F.3d 411, 412
n.2 (8th Cir. 1995) (per curiam) (relevant conduct is taken into account when
assessing points under § 4A1.1(e)).

     Accordingly, we affirm the judgment of the district court, and we grant
counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-